Citation Nr: 1017721	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 Regional Office (RO) in 
Milwaukee, Wisconsin rating decision, which denied the claim 
on appeal.

Initially, the Board notes that the Veteran has brought 
multiple claims for service connection for a psychiatric 
disability, classified variously as claims for posttraumatic 
stress disorder (PTSD), a nervous condition, depression, 
major depressive disorder, and anxiety disorder.  Based on 
the statements of the Veteran and his representative, and in 
light of the recent holding in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that when a claimant makes a claim, he 
is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled), and for reasons 
discussed in greater detail below, the Board has determined 
that the claim is a continuous, original claim dating from 
August 2003, rather than a petition to reopen a previously 
denied claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include major depressive disorder 
and anxiety disorder.  After a thorough review of the 
Veteran's claims file, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim. 

The duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  In McLendon v. 
Nicholson, the Court held that the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment records include a letter from 
a private physician documenting pre-service treatment for 
nervousness, with an overall diagnosis suggestive of peptic 
ulcers.  At the time of entrance, the Veteran reported a 
history of depression, excessive worry, and nervous troubles, 
but the Veteran's contemporaneous psychiatric examination was 
normal.  The service treatment records do not include any in-
service complaints, treatment, or diagnoses of psychiatric 
problems.  At separation, the Veteran denied a history of 
depression, excessive worry, and nervous troubles and his 
contemporaneous psychiatric examination again was normal.  
Thus, there is conflicting contemporaneous evidence regarding 
a psychiatric disorder pre-existing service.

In this regard, the Board notes that claimants are presumed 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior to service and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (2009).  Only 
those conditions recorded in examination reports can be 
considered as "noted," 38 C.F.R. § 3.304(b) (2009), and a 
history of the pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1); see also Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  The burden is on VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both pre-existing 
and not aggravated by service.  See Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993). 
 
In this case, the Veteran was found to be psychiatrically 
normal at entry into service, and, thus, the presumption of 
soundness applies.  Furthermore, the evidence does not 
otherwise clearly and unmistakably show that a psychiatric 
disorder pre-existed service.  As noted above, there is no 
indication in his service induction examination report of any 
pre-existing mental health or personality disorder.  While 
there is a letter from a private physician noting pre-service 
treatment for nervousness, this appears to have been in the 
context of treatment for peptic ulcers and there is no 
indication that a specific psychiatric disorder was 
diagnosed.  With respect to the Veteran's reports of 
excessive worry, depression, and nervous troubles at the time 
of entrance, a mere self-report of symptoms prior to service 
does not constitute clear and unmistakable evidence of a 
preexisting condition.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (holding that a veteran's self-report that he had 
previously suffered from "depression or excessive worry" 
prior to service was insufficient to rebut the presumption of 
soundness as was found in 38 U.S.C.A § 1111).  Consequently, 
the Board finds that the presumption of soundness applies, 
barring clear and unmistakable current medical evidence to 
the contrary. 

The Board notes that the Veteran was afforded a VA 
examination in March 2006.  The examination request worksheet 
completed by the RO requested evaluation of whether the 
Veteran's psychiatric disorders had been permanently 
aggravated by his military service and a medical opinion was 
provided in that regard.  Given that the instructions 
provided to the VA examiner presumed the existence of a 
psychiatric disorder prior to service, which is contrary to 
the Board's findings herein, the Board finds that another VA 
examination is warranted.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).   

The last Supplemental Statement of the Case relating to this 
claim was issued in May 2007.  The Veteran subsequently 
submitted an undated letter from his treating licensed 
clinical social worker.  As a consequence of this remand, the 
agency of original jurisdiction will have an opportunity to 
consider this evidence in the first instance.

The RO should also take this opportunity to obtain any recent 
VA treatment records from August 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with complete 
notice as required under the VCAA, to 
include notice of how a disability rating 
and an effective date for the award of 
benefits will be assigned if his claims 
for service connection are granted, 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
psychiatric conditions from all applicable 
VA medical facilities from August 2006 to 
the present.  Any negative responses 
should be documented in the file and the 
Veteran must be provided with an 
opportunity to provide such medical 
records.

3.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA psychiatric 
examination.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  After reviewing the 
file, conducting all appropriate 
psychiatric testing, and obtaining a 
complete history from the Veteran, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the Veteran has a current psychiatric 
disorder had its onset during military 
service, or is otherwise related to 
military service.
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


